Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Information Disclosure Statement
	The IDS(s) filed to date have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features “obtain a first parameter …”, “obtain a second parameter …”, and “determine a value …” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The flow diagram shown in Fig. 2 is insufficient since it merely includes reference numerals inside the boxes.  The reference numerals should be replaced with the text/features noted above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yiu et al., US 2015/0087317, (“Yiu”).
Independent Claims
Regarding independent claim 1, Yiu teaches the claim limitations “A client device (Fig. 3A, UE 300a, see also Fig. 6), comprising: 
at least one processor (Fig. 6, application processor); and 
a non-transitory computer-readable storage medium (Fig. 6, internal memory) coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions cause the at least one processor to: 
obtain a first parameter (Fig. 2, long RLF timer T310 at 210) associated with a radio link failure timer, wherein the first parameter indicates a first time period (Fig. 2, time period defined by long RLF timer T310 at 210) during which the radio link failure timer is reset and thereafter started (see paragraph nos. 0013 and 0031; the “first parameter” can also read on the UE speed, e.g., high speed UE – see paragraph no. 0013 which discloses adjusting the RLF timer value based on the speed of the UE);
obtain a second parameter (Fig. 2, short RLF timer T310 at 220) associated with the radio link failure timer, wherein the second parameter indicates a second time period (Fig. 2, time period defined by short RLF timer 310 at 220) during which the radio link failure timer is started and thereafter reset (see paragraph nos. 0013 and 0031; the “second parameter” can also read on the UE speed, e.g., low speed UE – see paragraph no. 0013 which discloses adjusting the RLF timer value based on the speed of the UE); and 
determine a value of the radio link failure timer based on the first parameter and the second parameter” (see paragraph no. 0031 which discloses that one of the plurality of timers (e.g., long versus short RLF timers) can be selected by the UE to set the RLF timer value; e.g., if the UE is moving fast, a long RLF timer or “value” is selected/determined by the UE).
Regarding independent claims 16 and 20, these independent claims are corresponding method and computer readable medium claims of the apparatus/client device claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 20, see paragraph no. 0076 for a computer readable medium.
Regarding claim 15, see paragraph no. 0032.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of WO 2014/066359 to Mcclellan et al., (“Mcclellan”).
Regarding claims 2, 17, Yiu does not teach but Mcclellan teaches “determine the value of the radio link failure timer based on a difference between the first parameter and the second parameter” (see Fig. 4, compute difference between new and old ratios; this difference is used to compute a lower bound on the rto value or RLF timer value) as recited in claim 2 and similarly recited in claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of 
Regarding claims 3, 18, Yiu does no teach but Mcclellan teaches “determine the value of the radio link failure timer based on a ratio of the first parameter and the second parameter” (see Fig. 4, compute ratio of fast transmission events to timeout events at 202) as recited in claim 3 and similarly recited in claim 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of Mcclellan to dynamically adjust the timer value based on current network conditions, as suggested by Mcclellan in paragraph no. 0041.
Regarding claims 4, 19, Yiu teaches “update the first parameter if the radio link failure timer is started to obtain an updated first parameter” (see paragraph no. 0031 which discloses continually updating the UE speed to determine its speed).  Yiu does not each but Mcclelan teaches “determine the value of the radio link failure timer based on an updated ratio of the updated first parameter and the second parameter” (see Fig. 4 which discloses calculating a new/updated ratio at 206 to set the lower bound on rto value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of 
Regarding claim 5, Yiu teaches “update the second parameter if the radio link failure timer is reset to obtain an updated second parameter” (see paragraph no. 0031 which discloses continually updating the UE speed to determine its speed).  Yiu does not teach but Mcclellan teaches “determine the value of the radio link failure timer based on an updated ratio of the first parameter and the updated second parameter” (see Fig. 4 which discloses calculating a new/updated ratio at 206 to set the lower bound on rto value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of Mcclellan to dynamically adjust the timer value based on current network conditions, as suggested by Mcclellan in paragraph no. 0041.
Regarding claim 6, Yiu teaches “update the first parameter if the radio link failure timer is started to obtain an updated first parameter; update the second parameter if the radio link failure timer is reset to obtain an updated second parameter” (see paragraph no. 0031 which discloses continually updating the UE speed (both high and low UE speeds) to determine its speed).  Yiu does no teach but Mcclellan teaches “determine the value of the radio link failure timer based on an updated ratio of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of Mcclellan to dynamically adjust the timer value based on current network conditions, as suggested by Mcclellan in paragraph no. 0041.
Regarding claim 7, Yiu does not teach but Mcclellan teaches “increase the value of the radio link failure timer with a first amount if the updated ratio is larger than the ratio; and decrease the value of the radio link failure timer with a second amount if the updated ratio is smaller than the ratio” (see Fig. 4 which discloses comparing one ratio with a previous ratio at 212 and dependent on the comparison results, increase rto_min at 214 or decrease rto_min at 216 to set the lower bound on rto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of Mcclellan to dynamically adjust the timer value based on current network conditions, as suggested by Mcclellan in paragraph no. 0041.
Regarding claim 8, Yiu does not teach but Mcclellan teaches “increase the value of the radio link failure timer with a first amount if the updated ratio is larger than the ratio; and decrease the value of the radio link failure timer with a second amount if the updated ratio is smaller than the ratio” (see Fig. 4 which discloses comparing one ratio 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of Mcclellan to dynamically adjust the timer value based on current network conditions, as suggested by Mcclellan in paragraph no. 0041.
Regarding claim 9, Yiu does no teach but Mcclellan teaches “increase the value of the radio link failure timer with a first amount if the updated ratio is larger than the ratio; and decrease the value of the radio link failure timer with a second amount if the updated ratio is smaller than the ratio” (see Fig. 4 which discloses comparing one ratio with a previous ratio at 212 and dependent on the comparison results, increase rto_min at 214 or decrease rto_min at 216 to set the lower bound on rto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yiu by incorporating the teachings of Mcclellan to dynamically adjust the timer value based on current network conditions, as suggested by Mcclellan in paragraph no. 0041.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations as set forth in claim 10.  Dependent claims 11-14 depend from claim 10, directly or indirectly.
Yiu is the closest prior art of record.  Yiu teaches adjusting the value of a RLF timer based on the speed of the UE by selecting, inter alia, a timer from a plurality of timers based on the UE’s speed.  Alternatively, the value of the RLF timer can also be increased or decreased using a scaling factor.  However, Yiu does not teach or suggest the limitations of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstract of Dimou et al., US 2011/0080825.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414